ITEMID: 001-70228
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: GREGURINCIC v. CROATIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Ivica Gregurinčić, is a Croatian national who was born in 1967 and lives in Petrinja, Croatia. He is represented before the Court by Mr B. Spiz, a lawyer practising in Zagreb. The respondent Government were represented by successive Agents: Ms L. Lukina-Karajković and Ms Š. Stažnik.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 18 August 1995 a member of the Croatian Army allegedly damaged the applicant’s car.
On 3 October 1995 the applicant instituted civil proceedings before the Zagreb Municipal Court (Općinski sud u Zagrebu) seeking damages from the State.
The court held hearings on 15 April 1996, 2 April 1998 and on 8 December 1998.
On 6 November 1999 the Civil Obligations (Amendments) Act 1999 (Zakon o dopunama Zakona o obveznim odnosima) entered into force. It provided that proceedings for damage caused by members of the army and the police from 17 August 1990 to 30 June 1996 would be stayed.
The court held hearings thereafter: on 18 March 2002, 11 March 2003, 2 March 2004 and on 10 December 2004. It would appear that the proceedings in issue are still pending.
The Civil Obligations (Amendments) Act 1999 (Zakon o dopunama Zakona o obveznim odnosima, Official Gazette no. 112/1999, hereinafter “the 1999 Act”) entered into force on 6 November 1999. It provided, inter alia, that proceedings instituted against the State for damage caused by members of the army and the police during the war were to be stayed until the matter has been regulated by special legislation. The Act also imposed an obligation on the Government to submit to the Parliament such special legislation no later than 6 May 2000.
The relevant part of the Civil Procedure Act (Zakon o parničnom postupku, Official Gazette nos. 53/1991, 91/1992, 112/1999 and 117/2003) provides:
“Proceedings shall be stayed:
...
(6) where another statute so prescribes.”
The “Damage Caused by Members of the Croatian Army and Police during the Homeland War Act 2003” (Zakon o odgovornosti Republike Hrvatske za štetu uzrokovanu od pripadnika Hrvatskih oružanih i redarstvenih snaga tijekom Domovinskog rata, Official Gazette no. 117/2003, hereinafter “the 2003 Act”) entered into force on 31 July 2003. It provides that proceedings which were stayed pursuant to the 1999 Act will resume and defines circumstances in which the State is liable for damage caused by members of the army and the police during the war.
The relevant part of section 63 of the Constitutional Court Act 1999 (Ustavni zakon o Ustavnom sudu Republike Hrvatske, its consolidated text was published in the Official Gazette no. 49/2002), as amended on 15 March 2002, reads as follows:
“(1) The Constitutional Court shall examine a constitutional complaint whether or not all legal remedies have been exhausted if the court with jurisdiction fails to decide a claim concerning the applicant’s rights and obligations or a criminal charge against him or her within a reasonable time ...
(2) If a constitutional complaint ... under paragraph 1 of this section is upheld, the Constitutional Court shall set a time-limit within which the court with jurisdiction must decide the case on the merits...
(3) In a decision issued under paragraph 2 of this section, the Constitutional Court shall assess appropriate compensation for the applicant for the violation of his or her constitutional rights ... The compensation shall be paid out of the State budget within three months from the date a request for payment is lodged.”
